DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 & 14 are objected to because of the following informalities: for claims 1 & 14, “gateway” in lines 4 & 5, respectively should be replaced with --guideway-- for consistency. Further, in claim 1, line 11, “gate” should be replaced with --gates--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 25, & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claims 12, 13, 25, & 26, the further (additional?) inclusion of “a gate” renders the claim unclear; is this gate one of the “one or more gates…” established in each independent claim, or preclusive thereof? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 13-17, 20-23, & 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by or, in the alternative, under 35 U.S.C. 103 as obvious over Ben-Tovim et al. (WO 2013108251, “Ben-Tovim”).
For Claim 1, Ben-Tovim discloses an automated aquatic animal processing device (the fish guide 100 of Figs. 4a & 4b in the sorting fish embodiment found in Fig. 10) comprising: 
an aquatic animal guideway (108 & 506) configured for operation within an aquatic body (element 108 operates in conjunction with reservoir 102, as discussed on page 8); 
one or more gates operably connected to a start, an end or in between the start and the end of the aquatic animal gateway (--guideway--; the piston head 104, as illustrated in Figs. 4a & 4b, works to move the fish on to the rest of the guideway, in a similar manner to the instant invention);
a camera (508) positioned proximate to the aquatic animal guideway to capture a target image of an aquatic animal entering, within or exiting the aquatic animal guideway (as illustrated in Figure 10 and the accompanying description found “one or more cameras 508 for capturing one or more images of the fish while in the containers” page 16); 
a data storage (within control unit 512) containing one or more aquatic animal reference images (“a look-up table” for instance, described on page 18); 
a processor (512) communicably coupled to the camera, the one or more gates (as discussed starting on page 8, the piston head gate 104 is automatedly moved) and the data storage, wherein the processor receives the target image from the camera, determines an identity of the aquatic animal by comparing the target image to the one or more aquatic animal reference images (these steps are discussed on page 18), and opens or closes the one or more gate (wherein the passageway is closed via the movement of gate 104) to cause the aquatic animal to be captured, exterminated/euthanized or released into the aquatic body based on the identity of the aquatic animal (while the device sorts into destination tanks 513-515, as discussed on page 18, meeting a positive claim, this is not required by the current claim structure); and 
a power supply connected to the camera, the processor and the data storage (in order to work as intended, the aforementioned camera(s), processor, and supported data storage must be powered).
If Applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the piston head gate 104 controlled by the same control unit 512 as the remainder of the powered devices, in order to provide one master computer system capable of overseeing and streamlining the entire operation, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 14, Ben-Tovim discloses, in its normal operation, a method for automatically processing an aquatic animal (the fish guide 100 of Figs. 4a & 4b in the sorting fish embodiment found in Fig. 10) comprising: 
providing an aquatic animal guideway (108 & 506) within an aquatic body (element 108 operates in conjunction with reservoir 102, as discussed on page 8), one or more gates operably connected to a start, an end or in between the start and the end of the aquatic animal gateway (--guideway--; the piston head 104, as illustrated in Figs. 4a & 4b, works to move the fish on to the rest of the guideway, in a similar manner to the instant invention), a camera (508) positioned proximate to the aquatic animal guideway (as illustrated in Figure 10 and the accompanying description found “one or more cameras 508 for capturing one or more images of the fish while in the containers” page 16), a data storage (within control unit 512) containing one or more aquatic animal reference images (“a look-up table” for instance, described on page 18), a processor (512) communicably coupled to the camera, the one or more gates (as discussed starting on page 8, the piston head gate 104 is automatedly moved) and the data storage (page 18), and a power supply connected to the camera, the processor and the data storage (in order to work as intended, the aforementioned camera(s), processor, and supported data storage must be powered); 
capturing a target image of an aquatic animal entering, within or exiting the aquatic animal guideway (as discussed on page 18); 
determining an identity of the aquatic animal by comparing the target image to the one or more aquatic animal reference images (further discussed on page 18); and 
opening or closing the one or more gates (wherein the passageway is closed via the movement of 104) to capture the aquatic animal, exterminate the aquatic animal, allow passage of the aquatic animal, or prevent passage of the aquatic animal into the aquatic body based on the identity of the aquatic animal (while the device sorts into destination tanks 513-515, as discussed on page 18, meeting a positive claim, this is not required by the current claim structure).
For Claims 2 & 15, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further teaches wherein the aquatic animal guideway is cone shaped or cylindrical shaped (as clearly illustrated in Fig. 6, the water reservoir 102 is cylindrical).
If the reservoir shape is not found to be supported in the embodiment of Figs. 4a & 4b, then it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to construct the reservoir with a cylindrical cross-section, in order to provide one of many known reservoir shapes which are convenient for fluid handling and shipment, and since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a fish handling structure. In re Dailey and Eilers, 149 USPQ 47 (1966).
For Claims 3 & 16, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses further comprising a sensor communicably coupled to the camera and/or the processor (“Optionally, the information is relayed to the control unit 512 by one or more external sensors tracking the positions of the categorized fish,” page 19).
For Claims 4 & 17, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein one or more of the data storage, the processor and the one or more power supplies are remotely located with respect to the camera (as clearly illustrated in Fig. 10, at least the control unit is not immediately beside the camera 508, signified by the connecting line).
For Claims 7 & 20, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein the processor stores the target image and an associated data in the data storage (“Non-limiting examples of the properties may include: size, color, sex, body pattern, absence of tails or fins, health, vitality. Data indicative of the fish properties/ parameter(s) is generated by the image processing utility of the control unit 512 and processed by sorting utility (e.g. a look-up table or an algorithm) of the control unit 512, where each fish is identified according to the ID or number of the dedicated container, and categorized and assigned to one of a plurality of predetermined groups (which are to be separated) according to the transmitted data,” page 18).
For Claims 8 & 21, the above-modified reference teaches the device/method of claims 7 & 14, and Ben-Tovim further discloses wherein the associated data comprises a geographic data, a time, a date, the identity of the aquatic animal, or a combination thereof (at least the identity is stored as referenced above).
For Claims 9 & 22, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses wherein the aquatic animal comprises an invasive species of aquatic animal (wherein the device of Ben-Tovim is capable of being used on an invasive species of aquatic animal).
For Claims 10 & 23, Ben-Tovim teaches the device/method of claims 1 & 14, and Ben-Tovim further discloses further comprising an aquatic enclosure (each of tanks 513-515) connected to the aquatic animal guideway (within the device and since the fish pass from 506 to 513-515).
For Claims 13 & 26, Ben-Tovim teaches the device/method of claims 10 & 23, and Ben-Tovim further discloses further comprising a gate operably connected to the enclosure and controlled by the processor (“Optionally, each container 504 includes a flap, which is horizontal when the container is in its upright position. When the flap is lifted by the manipulator, the container 504 is tilted,” page 18 - each flap works as a gate and is ultimately controlled by the control unit 512 via the respective manipulator).

Claims 6, 11, 19, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tovim and Bolen (US 20160157475).
For Claims 6 & 19, Ben-Tovim teaches the device/method of claims 1 & 14.
Ben-Tovim is silent to further comprising a plurality of electrodes within the aquatic animal guideway and controlled by the processor to deter the aquatic animal from passing through the aquatic animal guideway, stun the aquatic animal, or exterminate/euthanize the aquatic animal.
Bolen, like prior art above, teaches an animal identification device (title, disclosure) further comprising electrocuting, via a set of electrodes (5a & 5b), controlled by the processor [0030] to deter the aquatic animal from passing through the aquatic animal guideway, stun the aquatic animal, or exterminate/euthanize the aquatic animal (euthanization discussed in [0018, 30]), based on the determined identity of an animal (“Although the device is described in conjunction with birds it is conceived of that the device may be used on any other animals, including …fish, and aquatic animals, etc. The modifications would be to the size of the enclosure, the food, and the current and voltage used to euthanize the animal, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a portion of the guideway and the associated control unit of Ben-Tovim, with electrodes controlling the ultimate electrocution of the target as taught by Bolen, in order to provide a hands-free method of quickly controlling a population, especially in cases of invasive species - which, by definition, breed quickly and kill other species out.
The above-modified reference is silent to the plurality of electrodes being within the aquatic animal guideway.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the aquatic animal guideway with the plurality of electrodes as taught by Bolen, in order to avoid wasting resources on keeping the identified invasive animals alive in transport to the tanks.
For Claims 11 & 24, Ben-Tovim teaches the device/method of claims 10 & 23, and Ben-Tovim further discloses the enclosure (tanks 513-515).
Ben-Tovim is silent to further comprising a plurality of electrodes within the enclosure and controlled by the processor to stun the aquatic animal, or exterminate/euthanize the aquatic animal.
Bolen, like prior art above, teaches an animal identification device (title, disclosure) further comprising a plurality of electrodes (5a & 5b) within the enclosure and controlled by the processor [0030] to stun the aquatic animal, or exterminate/euthanize the aquatic animal (euthanization discussed in [0018, 30]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the tanks and the associated control unit as taught by Ben-Tovim, with electrodes for the ultimate electrocution of a target as taught by Bolen, in order to provide a hands-free method of quickly controlling a population, especially in cases of invasive species - which, by definition, breed quickly and kill other species out.

Claims 12 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tovim in view of Bolen and Massey et al. (US 20060096547, “Massey”).
For Claims 12 & 25, Ben-Tovim teaches the device/method of claims 10 & 23, wherein the aquatic animal guideway comprising a first aquatic animal guideway, and further comprising: a second aquatic animal guideway (110) connected to the aquatic enclosure (since each element within the device is all connected). 
The above-modified reference is silent to a gate operably connected to the second aquatic animal guideway and controlled by the processor.
Massey, like prior art above, teaches a fish processing device (title, disclosure), further comprising with a gate (106) operably connected to an end of an aquatic animal guideway (as discussed in [0016], the gate 106 is at the exit of 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the entry of 110 of Ben-Tovim, with a gate as taught by Massey, in order to ensure that the gate 104 does not unintentionally kill fish by lowering into the initial position.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to automate the gate via the processor 512, in order to allow the components of the system to work together, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Response to Arguments
Applicant's arguments filed 12 March 2022 have been fully considered but they are not persuasive. 
At the outset, it is noted that the claim amendments have broadened the scope of the claims such that the processor is no longer the entity causing one or three (or four) claimed outcomes, now the movement of the “one or more gates” passively “cause” an outcome. Additionally, in light of the specification, it appears that a gate structure is open to a broad interpretation, see the discussion starting in [0017] where physical and electrical gates are interchangeably contemplated.
RE Applicant argument that “Ben-Tovim does not disclose, teach or suggest that the aquatic animal guideway is configured for operation within an aquatic body or is within the aquatic body as recited in claim 1 and 12…” the Examiner respectfully disagrees. First, the device must merely be able to operate in conjunction with an aquatic body, noting that there lacks any special definition of this term in the instant specification. An aquatic body is given its plain meaning, and as such, the device of Ben-Tovim is fluidly connected with and handles a portion of a body of water, meeting the claimed limitation. In broadest reasonable interpretation, please also note that the body of water is not being positively claimed, and so any portion of the device (such as tubes 108 and/or 110) being able to operate in such an environment meets the claimed limitation. 
Further, it is not clear what structural limitations Applicant intends to imply by the arguments directed to this configured to phrasing, as there is no explicit discussion of the effect that operating within an aquatic body would impart on the structures of the instant invention. The closest discussion is found in the discussion of the camera, [0018]. The use of underwater cameras is well-known in the art, see for example, WO 2017137896.
RE Applicant arguments directed to the intended outcomes, the Examiner respectfully disagrees. The claims as amended do not require any of the outcomes previously required, since the only positive requirement is directed to the movement of the one or more gates. For purposes of compact prosecution, the previously relied upon prior art still teach the outcomes (release, capture, euthanization).
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643